Citation Nr: 1528042	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-13 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic renal disability, to include as secondary to hypertension and service-connected PTSD.

3.  Entitlement to service connection for ischemic heart disease with hypertensive cardiovascular disease, to include as secondary to hypertension and service-connected PTSD.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from January 1946 to December 1948.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his hypertension, chronic renal disability, and ischemic heart disease with hypertensive cardiovascular disease were either incurred as a result of or aggravated by his service-connected PTSD.  In a November 2011 statement, the Veteran wrote that some heart specialists have stated that hypertension is related to stress and is a leading cause of ischemic heart disease and cardiovascular disease.  In this statement, he also asserted that his renal disease may be due to drinking unsanitary water from the rivers, eating unsanitary foods, and being malnourished during service.

Among the potentially relevant evidence of record is an undated record from the St. Marina Kidney & Dialysis Center.  This record notes that the Veteran has hypertension and hypertensive cardiovascular disease.  It lists the Veteran's status as a chronic smoker and "(?) Stress, excessive and sustained adrenergic activation during war time" as the possible risk factors.  It also lists chronic kidney disease, stage IV, probably secondary to hypertensive nephrosclerosis, NSAID/urate nephropathy.

Given the above, the Board finds it appropriate to remand these claims for the purpose of obtaining a medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities at issue.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Send the claims file to a qualified examiner to obtain an opinion with respect to the claims of entitlement to service connection for hypertension, chronic renal disability, and ischemic heart disease with hypertensive cardiovascular disease.  Following review of the claims file, please provide opinions with respect to the following:

a.  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension, chronic renal disability, or ischemic heart disease with hypertensive cardiovascular disease was caused or aggravated by his military service, to include his service-connected PTSD?  

b.  Is it at least as likely as not that any of the claimed disabilities (hypertension, chronic renal disability, or ischemic heart disease with hypertensive cardiovascular disease) caused or aggravated any of the other claimed disabilities?

A complete rationale, with discussion of pertinent medical principles, medical literature, and evidence of record, must be provided.  In particular, please discuss the undated record from the Marina Kidney & Dialysis Center listing "(?) Stress, excessive and sustained adrenergic activation during war time" as a possible risk factor.

3.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




